DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receiver shunt detector in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 

Claim Objections
Claim 1 recites the limitation "the circuit" in line 3 of the respective claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 objected to because of the following informalities:  In claim 1, line 4, it recites “a wireless energy transmitter” which should be changed or rewritten as “the wireless energy transmitter”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 10, 11, 15, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhong et al. (US 2018/0284672).
Regarding claim 1, Zhong et al. in (Fig. 8) discloses a wireless energy transfer management circuit (see Fig. 8) for managing wireless energy transfer 
a wireless energy transmitter (see Fig. 8 and primary side/circuit including a transmitter coil L1, capacitor C1, resistor RP1, power supply source Vs and power converter corresponds to the wireless energy transmitter) including: a transmit inductor (see transmit coil L1 corresponding to the transmit inductor); and a transmit energy control input configured to adjust wireless energy transfer by the wireless energy transmitter (see primary-side controller on the primary side/circuit that inherently has transmit energy control input used to control the input power of the wireless transmitter or primary side/circuit, see [0051-0058] and [0061])) in response to an indication (such that an indication corresponds to 
Regarding claim 2, Zhong et al. discloses the circuit of claim 1, wherein the wireless energy transmitter includes: a receiver shunt detector (e.g. detection of at least one electric variable in the primary circuit, such as the voltage of the primary winding) configured to provide the indication in response to a voltage spike (e.g. voltage suddenly increase) on the transmit inductor (see [0056]).  
Regarding claim 8, Zhong et al. in (Fig. 8) discloses the circuit of claim 1, wherein the wireless energy transmitter is configured to reduce a duty cycle of an excitation signal of the transmit inductor in response to the indication (see [0056-0057]).  
Regarding claim 10, Zhong et al. in (Fig. 8) discloses a method of operating a wireless power transmitter, the method comprising: transmitting energy to a receiver device (see receiver coil L2) using a transmit inductor (see transmitter coil L1 and [0052-0053]); detecting a shunt event of the receiver device via a 
Regarding claim 11, Zhong et al. in (Fig. 8), discloses the method of claim 10, including incrementing the level of energy transfer to the receiver device absent detection of a shunt event at the receiver device (see [0053-0058] and [0060]).  
Regarding claim 15, Zhong et al. in (Fig. 8), discloses the method of claim 10, wherein the adjusting the level of energy transfer includes reducing a duty cycle of an excitation signal of the transmit inductor, wherein a higher duty cycle is configured to transmit a higher level of energy compared to a lower duty cycle (see [0056-0057]).  
Regarding claim 16, Zhong et al. in (Fig. 8), discloses the method of claim 15, wherein reducing the duty cycle includes biasing a duty cycle setpoint in response a pulse representation of the shunt event (see [0052-0057]).  

Regarding claim 17, Zhong et al. in (Fig. 8), discloses a circuit for optimizing wireless energy transfer to a shunting receiver, the circuit comprising: a wireless energy transmitter configured to excite a transmit inductor with an excitation signal having a duty cycle (see [0052-0057]); means (see primary-side controller) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 2018/0284672) as applied to claim 2, and further in view of Cho et al. (US 2017/0187240). 
Regarding claim 3, Zhong et al. discloses the circuit of claim 2, except for wherein the wireless energy transmitter is configured to incrementally increase a duty cycle of an excitation signal of the transmit inductor.  
However, Cho et al. discloses a wireless energy transmitter is configured to incrementally increase a duty cycle of an excitation signal of the transmit inductor (see [0080-0083]).
Therefore, it would have been obvious to one of ordinary skill in the invention prior to the filling date of the invention to have incorporated the wireless transmitter to incrementally increase a duty cycle of an excitation signal of the transmit inductor as taught by Cho et al. in the wireless energy transfer management circuit as taught by Zhong et al. in order to increase the voltage level of the transmission power. 
Regarding claim 9, Zhong et al. discloses the circuit of claim 8, except for wherein the wireless energy transmitter is configured to incrementally increase the duty cycle absent the indication of the occurrence of shunting.  
However, Cho et al. discloses a wireless energy transmitter is configured to incrementally increase the duty cycle absent the indication of the occurrence of shunting (see [0080-0083]).
Therefore, it would have been obvious to one of ordinary skill in the invention prior to the filling date of the invention to have incorporated the wireless transmitter to incrementally increase a duty cycle absent the indication of the occurrence of shunting as taught by Cho et al. in the wireless energy 
Regarding claim 12, Zhong et al. discloses the method of claim 10, except for wherein transmitting energy to the receiver device includes exciting the transmit inductor with an excitation signal having a duty cycle, wherein a higher duty cycle is configured to transmit a higher level of energy compared to a lower duty cycle.  
However, Cho et al. discloses wherein transmitting energy to the receiver device includes exciting the transmit inductor with an excitation signal having a duty cycle, wherein a higher duty cycle is configured to transmit a higher level of energy compared to a lower duty cycle (see [0080-0084]).
Therefore, it would have been obvious to one of ordinary skill in the invention prior to the filling date of the invention to have incorporated the 
transmitting energy to the receiver device includes exciting the transmit inductor with an excitation signal having a duty cycle, wherein a higher duty cycle is configured to transmit a higher level of energy compared to a lower duty cycle 
as taught by Cho et al. in the wireless energy transfer management circuit as taught by Zhong et al. in order to increase the voltage level of the transmission power. 

Claims 4, 6, 7, 13, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 2018/0284672) and in view of Cho et al. (US 2017/0187240) as applied to claim 3 above, and further in view of Min et al. (US 2017/0250574).
Regarding claim 4, Zhong et al. in view of Cho et al. discloses the circuit of claim 3, except for the receiver shunt detector includes a comparator configured to generate the indication. 
However, Min et al. in (Figs. 4 and 6) discloses a receiver shunt detector (see 140) including a comparator configured to generate the indication (see [0060-0064] and [0139]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to have modified the receiver shunt detector as taught by Zhong et a. in view of Cho et al. to include the comparator as taught by Min et al. because Min et al. teaches other hardware components such as an comparator can be used to perform the operations of comparing the detected voltage of the transmission coil and an reference (threshold) voltage. In addition a comparator is usually robust, compact and easy to handle. 
Regarding claim 6, Zhong et al. in view of Cho et al. discloses the circuit of claim 4, except for wherein the comparator is configured to receive a first representation of an instantaneous peak voltage of the transmit inductor and to receive a second representation of an average peak voltage of the transmit inductor.  
However, Min et al. in (Figs. 4 and 6) discloses a receiver shunt detector (see 140) including a comparator configured to receive a first representation of an instantaneous peak voltage of the transmit inductor and to receive a second representation of an average peak voltage of the transmit inductor (see [0011], [0021]), [0073-0077], and [0139]).  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to have modified the receiver shunt detector as taught by Zhong et al. in view of Cho et al. to include the comparator as taught by Min et al. because Min et al. teaches other hardware components such as an comparator can be used to perform the operations of comparing the detected voltage of the transmission inductor and an reference (threshold) voltage. In addition a comparator is usually robust, compact and easy to handle. 
Regarding claim 7, Zhong et al. in view of Cho et al. and in view of Min et al. discloses the circuit of claim 6, wherein the comparator is configured to provide a 
Regarding claim 13, Zhong et al. in view of Cho et al. and in view of Min et al. discloses all the limitations discussed above in claim 6. 
Regarding claim 14, Zhong et al. in view of Cho et al. and in view of Min et al. discloses all the limitations discussed above in claim 7. 
Regarding claim 21, Zhong et al. in view of Cho et al. discloses the circuit of claim 17, except for wherein the means for detecting includes means for comparing an instantaneous peak voltage of the transmit coil with an average peak voltage of the transmit coil, and means for providing a pulse output when the instantaneous peak voltage is greater than the average peak voltage.  
However, Min et al. in (Figs. 4 and 6) discloses the means (see 140) for detecting includes means (see 140) for comparing an instantaneous peak voltage of the transmit coil with an average peak voltage of the transmit coil, and means for providing a pulse output when the instantaneous peak voltage is greater than the average peak voltage (see [0011], [0021]), [0073-0077], and [0139]).  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to have modified the receiver shunt detector as taught by Zhong et al. in view of Cho et al. to include the comparator . 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim 4, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 5 would be allowable over the prior art references of record because the prior art failed to teach or suggest wherein the wireless energy transmitter is configured to reduce the duty cycle in response to a pulse output of the comparator received at the transmit energy control input as set forth in the claimed invention.   
Claim 19 is objected to as being dependent upon a rejected base claim 4, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 19 would be allowable over the prior art references of record because the prior art failed to teach or suggest wherein the means for adjusting the duty cycle setpoint includes a transistor configured to bias an output of the means for providing a duty cycle setpoint in response to an output of the means for detecting a shunt event as set forth in the claimed invention.   
Claim 20 is also indicated as allowable over the prior art references of record because the claim is dependent upon base claim 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725.  The examiner can normally be reached on M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        9/8/21



/DANIEL KESSIE/Primary Examiner, Art Unit 2836